366 S.W.3d 677 (2012)
STATE of Missiouri, Respondent,
v.
Joseph Paul WHEELER, Appellant.
No. WD 73375.
Missouri Court of Appeals, Western District.
June 5, 2012.
Shaun J. Mackelprang and Evan J. Buchheim, Jefferson City, MO, for respondent.
Margaret M. Johnston, Columbia, MO, for appellant.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Joseph Wheeler appeals from the trial court's judgment convicting him of one count of second-degree statutory sodomy. Wheeler contends on appeal that the trial court plainly erred in giving a verdict-directing instruction that violated his constitutional right to a unanimous jury verdict. We affirm. Rule 30.25(b).